NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             17-JUN-2021
                                             08:00 AM
                                             Dkt. 151 OAWST

              NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                          STATE OF HAWAI#I


           MICHAEL C. GREENSPON, Plaintiff-Appellee, v.
             PROMMIS HOLDINGS, LLC; EC CLOSING CORP.,
        formerly known as CAL-WESTERN RECONVEYANCE CORP.;
           OLD ALABAMA CLOSING CORP., formerly known as
     PROMMIS SOLUTIONS HOLDING CORP., Defendants-Appellees,
                                and
                       DOES 1-50, Defendants
                     (CIVIL NO. 14-1-0018(2))

                                 AND

      AIG SPECIALTY INSURANCE CO., Plaintiff-Appellant, v.
            MICHAEL C. GREENSPON, Defendant-Appellee,
                                and
   MICHAEL C. GREENSPON, Third-Party Plaintiff-Appellee, v.
         PROMMIS SOLUTIONS HOLDING CORP., now known as
  OLD ALABAMA CLOSING CORP., Third-Party Defendants-Appellees,
              and DOES 10-30, Third-Party Defendants
                      (S.P. NO. 19-1-0015(2))

        APPEALS FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT


        ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEALS
 (By:    Leonard, Presiding Judge, and Hiraoka and Wadsworth, J.)

          Upon consideration of the Stipulation and Order for
Dismissal of Appeal, filed June 9, 2021, by Non-Party/Plaintiff-
Appellant AIG Specialty Insurance Co., the papers in support, and
the record, it appears that (1) the appeals have been docketed;
(2) the parties stipulate to dismiss the appeals with prejudice
and bear their own attorneys' fees and costs; (3) the stipulation
is signed by counsel for all parties appearing in the appeals and
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

all parties appearing self-represented;1/ and (4) dismissal is
authorized by HRAP Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeals are dismissed with prejudice. The
parties shall bear their own attorneys' fees and costs on appeal.

            DATED: Honolulu, Hawai#i, June 17, 2021.


                                          /s/ Katherine G. Leonard
                                          Presiding Judge


                                          /s/ Keith K. Hiraoka
                                          Associate Judge


                                          /s/ Clyde J. Wadsworth
                                          Associate Judge




      1/
            The remaining parties have not appeared in, and thus appear to
assert no interest in the outcome of, the appeals. See Hawai #i Rules of
Appellate Procedure (HRAP) Rule 2.1(b) (defining "nominal appellee").

                                      2